Citation Nr: 0506788	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  That rating decision continued a 30 
percent rating for bilateral pes planus.  

In January 2005, a hearing was held before the Board at the 
RO, and a transcript of the hearing testimony is in the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected bilateral pes planus.  He claims that his 
flat foot disability warrants a disability rating in excess 
of the 30 percent rating currently assigned.  

In January 2005, a hearing was held before the Board pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this hearing 
the veteran testified that he had undergone foot surgery by a 
private physician in 1998 and 2001.  Review of the evidence 
of record reveals a June 1997 letter from the private 
podiatrist, G. R. V., D.P.M., which states that the veteran 
had recently undergone surgery.  A note from the physician 
indicates that the veteran required two weeks recovery time 
in August and September 1997.  This makes the Board believe 
that the veteran's first surgery was in June 1997 and not 
June 1998 as he testified.  However, although some of Dr. 
V.'s treatment records were obtained in 2001, they were dated 
in 1999.  No actual surgical records related to either 
surgery have been obtained.  These records should be obtained 
and associated with the claims folder.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The Board notes that the veteran's claim has been pending 
since 1997 and there is a considerable volume of medical 
evidence in the claims file.  However, the treatment records 
and the VA examination reports which are of record do not 
address all of the rating criteria contemplated at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Therefore, another VA 
examination of the veteran should be conducted.  

The case is REMANDED to the regional office (RO) for the 
following development:

1.  Contact the veteran and request that 
he execute the proper release forms for 
VA to obtain complete copies of all the 
medical records related to his foot 
surgeries conducted by Dr. Vito in 1997 
or 1998 and in 2001.  The RO should make 
arrangements in order to obtain all these 
records.  All information obtained should 
be made part of the file.  

2.  The RO should also obtain all the 
records of any treatment at VA facilities 
which are not already on file, which 
would be records of treatment at VAMC 
Dublin, Georgia subsequent to 2003.

3.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination for pes planus.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of right and 
left foot pathology found to be present.  
The examiner should provide complete 
rationale for all conclusions reached.  

With respect to the functioning of the 
veteran's  feet, attention should be 
given to the presence or absence of 
pain, any limitation of motion, 
swelling, pain on manipulation, 
callosities, tenderness of the plantar 
surfaces of the feet, marked pronation, 
spasm of the tendo Achillis on 
manipulation, deformity, or impairment.  
The examiner should provide complete 
and detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's pain 
on the function of his feet.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use.  Finally, the 
examiner should state whether the 
veteran's orthopedic shoes, which 
several VA outpatient records noted he 
was wearing, provide improvement in his 
symptoms.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


